DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because it is longer than 150 words, it refers to the purported merits of the invention (“High blood pressure measurement accuracy is made possible even with a cuff reduced in width”), and it uses phrases which can be implied (e.g. “Provided is…”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation of “a living body’s side” in line 4 should instead read --the living body’s side--. The recitation in the last line of “a Shore A hardness” should instead read --the Shore A hardness--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling portion” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “coupling portion,” portion 44 of sheet 53, as shown in Fig. 6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Regarding claim 1, it recites the phrases “A bag-shaped structure … that is wrapped around a living body and is inflated” and “an inner wall portion that is provided on a living body’s side.” Each of these can be interpreted as including the living body within the scope of the claim, which is impermissible. It may be preferable to instead recite --A bag-shaped structure … configured to be wrapped around a living body and inflated-- and --an inner wall portion that is configured to be provided on a living body’s side--, respectively.
Claims 2-10 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0184054 (“Sano”) in view of Japanese Patent Publication 2002-224056 (“Onoe,” an English-language machine translation of which is provided and cited to herein) and US Patent Application Publication 2001/0016692 (“Itonaga”).
Regarding claim 1, Sano teaches [a] bag-shaped structure (Fig. 5, air bag 150) for use in a cuff for a blood pressure monitor that is wrapped around a living body and is inflated by supplying a fluid to an internal space to apply a pressure to the living body (Abstract, ¶¶s 0002, 0014), comprising: an inner wall portion that is provided on a living body's side (Fig. 5, resin sheet 154, ¶ 0052) … ; an outer wall portion that faces the inner wall portion (Fig. 5, resin sheet 151, ¶ 0052. As shown, it has a surface which faces the inner wall portion); and a pair of side wall portions (Fig. 5, resin sheets 152 and 153, which have wall portions that form the side of the bag) that are provided in a manner to be continuous with the inner wall portion and the outer wall portion (Figs. 5 and 6, as shown), have a thickness equal to a thickness of the inner wall portion (Abstract - the entire air bag is formed of a flexible sheet material, which has a thickness 
Sano does not appear to explicitly teach the inner wall portion having a Shore A hardness within a range of 15 to 75, and the pair of side wall portions having a Shore A hardness that falls within a range of 20 to 95.
Onoe teaches making a bag for a blood pressure cuff out of sheets which have a Shore A hardness of 20 to 90, including e.g. 50 to 80 (page 2, last four paragraphs - note that this is a polyurethane material, which is also contemplated by ¶ 0069 of Applicant’s own specification as published).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner and side wall portions of Sano out of a material having a Shore A hardness in the range of e.g. 50 to 80, as in Onoe, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Sano-Onoe does not appear to explicitly teach the Shore A hardness of the pair of side wall portions being larger than the Shore A hardness of the inner wall portion.
	Itonaga teaches setting the hardness of the side walls of a bladder for a blood pressure cuff to be larger than the hardness of the inner and outer walls (¶ 0031). This can be accomplished using different materials for the sheets forming the walls (¶ 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a slightly harder material for the pair of side wall portions in the combination, as in Itonaga, for the purpose of improving the balance of weight during inflation, thereby enabling pressure to be applied more stably at the measurement region within the cuff (Itonaga: ¶ 0013. Note that in Itonaga, the degree of “harder” which would accomplish this result of improved weight balance is not limited. I.e., any degree of “harder” would be beneficial), and since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use (Itonaga: ¶ 0014, when different materials are used, the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein the Shore A hardness of the pair of side wall portions is equal to or greater than 1.2 times the Shore A hardness of the inner wall portion (the type of material to be used is a results-effective variable (Itonaga: ¶ 0014), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to make the “harder” of Itonaga e.g. 1.2 times harder, as a matter of routine optimization. This would still keep the materials within the range contemplated by Onoe, e.g. 50 Shore A for the inner wall portion and 60 Shore A for the side wall portions).
Regarding claim 3, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein the Shore A hardness of the inner wall portion falls within a range of 15 to 70 (Onoe: page 2, last four paragraphs, e.g. a Shore A hardness of 50 falls within this range).
Regarding claim 4, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein the Shore A hardness of the inner wall portion falls within a range of 20 to 70 (Onoe: page 2, last four paragraphs, e.g. a Shore A hardness of 50 falls within this range), the Shore A hardness of the pair of side wall portions falls within a range of 1.2 times to 4 times the Shore A hardness of the inner wall portion (the type of material to be used is a results-effective variable (Itonaga: ¶ 0014), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to make the “harder” of Itonaga e.g. 1.2 times harder, as a matter of routine optimization. This would still keep the materials within the range contemplated by Onoe, e.g. 50 Shore A for the inner wall portion and 60 Shore A for the side wall portions), and each of the thickness of the inner wall portion and the thickness of the pair of side wall portions is larger than 0.10 mm and smaller 
Regarding claim 5, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein each of the side wall portions forming the pair is bent or folded toward the internal space (Sano: Figs. 5 and 6, folded in to form a bellows structure, as shown, between the inner and outer walls).
Regarding claim 6, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein each of the side wall portions forming the pair has a plurality of regions bent or folded toward the internal space (Sano: Figs. 5 and 6, folded in to form a bellows structure, as shown, between the inner and outer walls. Each of the sheets 152 and 153 have a plurality of bends on each side, which locate the sheet in the internal space between the inner and outer walls).
Regarding claim 7, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches a coupling portion between the inner wall portion and the outer wall portion, wherein the coupling portion couples the pair of side wall portions together (Sano: Figs. 5 and 6, the portions of the sheets 152 and 153 around hole 165, which connect the bent side wall portions to each other).
Regarding claim 9, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches [a] cuff for a blood pressure monitor, comprising the bag-shaped structure according to claim 1 (Sano: Abstract, ¶ 0002).
Regarding claim 10, Sano-Onoe-Itonaga teaches all the features with respect to claim 9, as outlined above. Sano-Onoe-Itonaga further teaches [a] blood pressure monitor comprising the cuff according to claim 9 (Sano: Abstract, ¶ 0002 - also see Figs. 1 and 2, showing the monitor).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano-Onoe-Itonaga in view of Chinese Patent Publication 2595322 (“Xin,” an English-language machine translation of which is provided and cited to herein).
Regarding claim 8, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga does not appear to explicitly teach the bag-shaped structure having a width within a range of 20 mm to 45 mm.
Xin teaches a cuff having an air bag width of 40 mm (the paragraph bridging pages 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air bag of the combination 40 mm wide, as in Xin, for the purpose of sizing it for use by children (Xin: the paragraph bridging pages 1 and 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of copending Application Nos. 16/468,450 and 16/349,034 (the “reference applications”) in view of Sano, Onoe, and Itonaga. Regarding claim 1 of the present application, claim 1 of each of the reference applications teaches a bag-shaped structure having an inner wall portion, an outer wall portion, and a pair of side wall portions. The reference applications do not teach that the Shore A hardness of the inner wall portion is within a range of 15 to 75, the Shore A hardness of the pair of side wall portions is 20 to 95, the Shore A hardness of the pair of side wall portions is larger than the Shore A hardness of the inner wall portion, and the side wall portions have a thickness equal to the thickness of the inner wall portion. 
However, Sano teaches the portions having an equal thickness. It would have been obvious to use equal thicknesses for the purpose of simplicity in manufacture, including using e.g. the same sheet to make the inner and outer wall portions. Onoe teaches a material having the specific Shore A hardness, and it would have been obvious to use this hardness since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. Itonaga teaches using a larger hardness value for the side wall portions than the inner wall portion, and it would have been obvious to use a slightly harder material for the pair of side wall portions for the purpose of improving the balance of weight during inflation, thereby enabling pressure to be applied more stably at the measurement region within the cuff (Itonaga: ¶ 0013).
The dependent claim are rejected as indicated above. 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of copending Application Nos. 16/468,450 and 16/349,034 (the “reference applications”) in view of Sano, Onoe, and Itonaga, as outlined above, and further in view of Xin. All features are taught in the reference applications, Sano, Onoe, and Itonaga, except for the width dimension.
Xin teaches a cuff having an air bag width of 40 mm (the paragraph bridging pages 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air bag of the reference applications 40 mm wide, as in Xin, for the purpose of sizing it for use by children (Xin: the paragraph bridging pages 1 and 2).
These are provisional nonstatutory double patenting rejections.
Claims 1-7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/468,395 (the “reference application”) in view of Itonaga. Regarding claim 1 of the present application, claim 1 of the reference application teaches all features except for the Shore A hardness of the pair of side wall portions being larger than the Shore A hardness of the inner wall portion. 
However, Itonaga teaches using a larger hardness value for the side wall portions than the inner wall portion, and it would have been obvious to use a slightly harder material for the pair of side wall portions for the purpose of improving the balance of weight during inflation, thereby enabling pressure to be applied more stably at the measurement region within the cuff (Itonaga: ¶ 0013).
Dependent claims 5-10 are rejected as corresponding to claims 2-7 of the reference application, and claim 3 is contemplated by claim 1 of the reference application. Dependent claims 2 and 4 would merely have been a matter of routine optimization, as already outlined above.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/468,395 (the “reference application”) in view of Itonaga, as outlined above, and further in view of Xin. All features are taught in the reference application and Itonaga, except for the width dimension.
Xin teaches a cuff having an air bag width of 40 mm (the paragraph bridging pages 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air bag of the reference applications 40 mm wide, as in Xin, for the purpose of sizing it for use by children (Xin: the paragraph bridging pages 1 and 2).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791